Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Brooke on 8/30/2022.
The application has been amended as follows: 

1.	(Currently Amended)	A method, comprising:
creating, by a peer node of a blockchain, a shared secret;
storing, by the peer node, the shared secret in a memory outside of the blockchain;
sharing, by the peer node, the shared secret with a client node of the blockchain during a setup phase of an execution environment associated with a chaincode; 
responsive to occurrence of the setup phase of the execution environment, searching, by the peer node, for a variable in the execution environment via a chaincode operation, wherein the variable specifies a local secret having a next value argument (n+1), where a value of ‘n’ is a number of arguments in the chaincode; and
permitting, by the peer node, the client to access the chaincode based on a comparison of the shared secret, provided in a request from the client node, to the shared secret stored in the shared memory.

2.	(Canceled)	

3.	(Currently Amended)	The method of claim [[2]]1, further comprising:
responsive to a failure to identify the variable, returning an empty set.

5.	(Canceled)	

 6.	(Currently Amended)	The method of claim [[2]]1, further comprising:
removing a last argument from the chaincode;
comparing the last argument bit-by-bit to the local secret; and
when the value of the last argument and the local secret are the same, setting a value of an invoking node bit.

8.	(Currently Amended)	An apparatus, comprising:
a processor of a peer node of a blockchain, the processor configured to: 
create a shared secret;
store the shared secret in a memory outside of the blockchain; 
share the shared secret with a client node of the blockchain during a setup phase of an execution environment associated with a chaincode;
responsive to occurrence of the setup phase of the execution environment, search for a variable in the execution environment via a chaincode operation, wherein the variable specifies a local secret having a next value argument (n+1), where a value of ‘n’ is a number of arguments in the chaincode; and
permit the client node to access the chaincode based on a comparison of the shared secret, provided in a request from the client node, to the shared secret stored in the shared memory .

9.	(Canceled) 
 
10.	(Currently Amended) 	The apparatus of claim [[9]]8, wherein the processor is further configured to:
responsive to a failure to identify the variable, return an empty set.

12.	(Canceled)
 
13.	(Currently Amended)	The apparatus of claim [[9]]8, wherein the processor is further configured to:
remove a last argument from the chaincode;
compare the last argument bit-by-bit to the local secret; and
when the value of the last argument and the local secret are the same, set a value of an invoking node bit.

15.	(Currently Amended)	A non-transitory computer readable storage medium configured to store one or more instructions that when executed cause a processor of a blockchain to perform:
creating, by a peer node of the blockchain, a shared secret ;
storing, by the peer node, the shared secret in a memory outside of the blockchain;
sharing, by the peer node, the shared secret with a client node of the blockchain during a setup phase of an execution environment associated with a chaincode; 
responsive to occurrence of the setup phase of the execution environment, searching for a variable in the execution environment via a chaincode operation, wherein the variable specifies a local secret having a next value argument (n+1), where a value of ‘n’ is a number of arguments in the chaincode; and
permitting, by the peer node, the client node to access the chaincode based on a comparison of the shared secret, provided in a request from the client node, to the shared secret stored in the shared memory.
             
16.	(Canceled)   
 
17.	(Currently Amended) The non-transitory computer readable storage medium of claim [[16]]15, wherein the instructions are further configured to cause the processor to perform:
responsive to a failure to identify the variable, returning an empty set.

19.	(Canceled)
 
20.	(Currently Amended) The non-transitory computer readable storage medium of claim [[19]]15, wherein the instructions are further configured to cause the processor to perform:
removing a last argument from the chaincode;
comparing the last argument bit-by-bit to the local secret;
when the value of the last argument and the local secret are the same, setting a value of an invoking node bit; and
responsive to determining the value of the last argument and the local secret are the same, granting access to a caller and callee to invoke the chaincode.

Allowable Subject Matter
Claims 1, 3, 4, 6-8, 10, 11, 13-15, 17, 18, and 20 are allowed as amended.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record being “Ben-Ari” (US 2018/0343114), “Kreder, III” (US 2019/0052461), “Cusden” (US 2017/0344988), and “Ateniese” (US 9774578) fails to each or suggest, either individually or in combination, the subject matter as recited within previous claims 5, 12, and 19. Specifically, the Patent Trial and Appeal Board found the previous mapping of Ateniese to claims 5, 12, and 19 to be deficient, and thus concluded that the prior art did not teach or suggest the limitations found within these claims (see pages 6 and 7 of the Patent Board Decision mailed on 8/19/2022). Thus, by way of this amendment, the examiner has incorporated the subject matter of claims 5, 12, and 19, including their intervening claims, into each of their respective independent claims in order to deem the application allowable. The dependent claims which further limit claims 1, 8, and 15 also are deemed allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491